Exhibit 10.146

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 10, 2003, by and among The Immune Response Corporation, a Delaware
corporation (the “Company”), and the investors signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Purchasers (the “Purchase
Agreement”).

 

The Company and the Purchasers hereby agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the earlier of (a) the 90th calendar day following the
Closing Date (120th calendar day in the event of a full review by the
Commission) and (b) the fifth Trading Day following the date on which the
Company is notified by the Commission that the Registration Statement will not
be reviewed or is no longer subject to further review and comments.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Filing Date” means, with respect to the Registration Statement required to be
filed hereunder, the 20th calendar day following the Closing Date; provided,
however, that if any Holder fails to provide the Company with any information
that is required to be provided in the Registration Statement with respect to
such Holder (including the information required by Section 3(i)) or if counsel
to a Holder or to the placement agent does not furnish comments to the Company
with respect to information that is required to be provided in the Registration
Statement, then the Filing Date shall be extended until three (3) Trading Days
following the date of receipt of such information by the Company.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

1

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the Shares, the Warrant Shares, the shares of
Common Stock issuable upon exercise of the warrant issued to Rodman & Renshaw,
Inc. in connection with the transactions contemplated by the Purchase Agreement
and the shares of Common Stock issuable upon exercise of the warrant issued to
Cardinal, together with any shares of Common Stock issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing or in connection with any anti-dilution provisions
in the Warrant.

 

“Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to the registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 


2.             REGISTRATION.


 


(A)           ON OR PRIOR TO THE FILING DATE, THE COMPANY SHALL PREPARE AND FILE
WITH THE COMMISSION THE REGISTRATION STATEMENT COVERING THE RESALE OF ALL OF THE
REGISTRABLE SECURITIES FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415.  THE REGISTRATION STATEMENT REQUIRED HEREUNDER SHALL BE ON FORM S-3
(EXCEPT IF THE COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE
REGISTRABLE SECURITIES ON FORM S-3, IN WHICH CASE THE REGISTRATION STATEMENT
SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE HEREWITH), ANY MAY INCLUDE
SECURITIES FOR THE COMPANY’S OWN ACCOUNT AND/OR THE ACCOUNT


 

2

--------------------------------------------------------------------------------


 


OF OTHER HOLDERS OF THE COMPANY’S SECURITIES.  THE REGISTRATION STATEMENT
REQUIRED HEREUNDER SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE HOLDERS)
THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.  THE COMPANY SHALL CAUSE
THE REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED
HEREIN. THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT NOT LATER THAN
THE EFFECTIVENESS DATE, AND SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT
UNTIL THE EARLIER OF (A) TWENTY-FOUR MONTHS AFTER THE EFFECTIVENESS DATE OF THE
REGISTRATION STATEMENT OR (B) MAY BE SOLD WITHOUT VOLUME RESTRICTIONS PURSUANT
TO RULE 144(K) UNDER THE SECURITIES ACT OR ANY OTHER RULE OF SIMILAR EFFECT AS
DETERMINED BY THE COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO
SUCH EFFECT, ADDRESSED AND ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE
AFFECTED HOLDERS (THE “EFFECTIVENESS PERIOD”).


 


(B)           IF: (I) A REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO ITS
FILING DATE (IF THE COMPANY FILES A REGISTRATION STATEMENT WITHOUT AFFORDING
FELDMAN WEINSTEIN LLP AS SPECIAL COUNSEL FOR THE HOLDERS FOR PURPOSES OF SUCH
REVIEW ONLY, THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY
SECTION 3(A), THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS CLAUSE
(I)); OR (II) THE COMPANY FAILS TO FILE WITH THE COMMISSION A REQUEST FOR
ACCELERATION IN ACCORDANCE WITH RULE 461 PROMULGATED UNDER THE SECURITIES ACT,
WITHIN FIVE TRADING DAYS OF THE DATE THAT THE COMPANY IS NOTIFIED (ORALLY OR IN
WRITING, WHICHEVER IS EARLIER) BY THE COMMISSION THAT A REGISTRATION STATEMENT
WILL NOT BE “REVIEWED,” OR NOT SUBJECT TO FURTHER REVIEW, OR (III) PRIOR TO THE
DATE WHEN SUCH REGISTRATION STATEMENT IS FIRST DECLARED EFFECTIVE BY THE
COMMISSION, THE COMPANY FAILS TO FILE A PRE-EFFECTIVE AMENDMENT AND OTHERWISE
RESPOND IN WRITING TO COMMENTS MADE BY THE COMMISSION IN RESPECT OF SUCH
REGISTRATION STATEMENT WITHIN TEN TRADING DAYS AFTER THE RECEIPT OF COMMENTS BY
OR NOTICE FROM THE COMMISSION THAT SUCH AMENDMENT IS REQUIRED IN ORDER FOR A
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE, OR (IV) A REGISTRATION
STATEMENT FILED OR REQUIRED TO BE FILED HEREUNDER IS NOT DECLARED EFFECTIVE BY
THE COMMISSION ON OR BEFORE THE EFFECTIVENESS DATE, OR (V) AFTER A REGISTRATION
STATEMENT IS FIRST DECLARED EFFECTIVE BY THE COMMISSION, IT CEASES FOR ANY
REASON TO REMAIN CONTINUOUSLY EFFECTIVE AS TO ALL REGISTRABLE SECURITIES FOR
WHICH IT IS REQUIRED TO BE EFFECTIVE, OR THE HOLDERS ARE NOT PERMITTED TO
UTILIZE THE PROSPECTUS THEREIN TO RESELL SUCH REGISTRABLE SECURITIES, FOR IN ANY
SUCH CASES TWENTY TRADING DAYS (WHICH NEED NOT BE CONSECUTIVE DAYS) IN THE
AGGREGATE DURING ANY 12-MONTH PERIOD (ANY SUCH FAILURE OR BREACH BEING REFERRED
TO AS AN “EVENT,” AND FOR PURPOSES OF CLAUSE (I) OR (IV) THE DATE ON WHICH SUCH
EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (II) THE DATE ON WHICH SUCH FIVE TRADING
DAY PERIOD IS EXCEEDED, OR FOR PURPOSES OF CLAUSES (III) THE DATE WHICH SUCH TEN
TRADING DAY PERIOD IS EXCEEDED, OR FOR PURPOSES OF CLAUSE (V) THE DATE ON WHICH
SUCH TWENTY TRADING DAY PERIOD IS EXCEEDED BEING REFERRED TO AS “EVENT DATE”),
THEN IN ADDITION TO ANY OTHER RIGHTS THE HOLDERS MAY HAVE HEREUNDER OR UNDER
APPLICABLE LAW ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE (IF THE
APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE APPLICABLE
EVENT IS CURED, THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN CASH, AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 2% OF THE AGGREGATE PURCHASE
PRICE PAID BY SUCH HOLDER PURSUANT TO THE PURCHASE AGREEMENT FOR ANY REGISTRABLE
SECURITIES THEN HELD BY SUCH HOLDER.  IF THE COMPANY FAILS TO PAY ANY

 

3

--------------------------------------------------------------------------------


 

liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 18% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.  The
liquidated damages pursuant to the terms hereof shall apply on a pro-rata basis
for any portion of a month prior to the cure of an Event.


 


(C)           IF DURING THE EFFECTIVENESS PERIOD, THE NUMBER OF REGISTRABLE
SECURITIES AT ANY TIME EXCEEDS 100% OF THE NUMBER OF SHARES OF COMMON STOCK THEN
REGISTERED IN A REGISTRATION STATEMENT, THEN THE COMPANY SHALL FILE AS SOON AS
REASONABLY PRACTICABLE BUT IN ANY CASE PRIOR TO THE 30TH DAY FOLLOWING THE DATE
SUCH NUMBER IS EXCEEDED, AN ADDITIONAL REGISTRATION STATEMENT COVERING THE
RESALE OF BY THE HOLDERS OF NOT LESS THAN ALL OF SUCH REGISTRABLE SECURITIES AND
THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE AS SOON AS REASONABLY PRACTICABLE THEREAFTER.


 


3.             REGISTRATION PROCEDURES


 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 


(A)           NOT LESS THAN THREE TRADING DAYS PRIOR TO THE FILING OF THE
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, THE COMPANY SHALL, (I) FURNISH TO FELDMAN WEINSTEIN LLP, AS SPECIAL
COUNSEL FOR THE HOLDERS FOR THE PURPOSES OF SUCH REVIEW ONLY, COPIES OF ALL SUCH
DOCUMENTS PROPOSED TO BE FILED (INCLUDING DOCUMENTS INCORPORATED OR DEEMED
INCORPORATED BY REFERENCE TO THE EXTENT REQUESTED BY SUCH PERSON) WHICH
DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF SUCH HOLDERS, AND (II) CAUSE ITS
OFFICERS AND DIRECTORS, COUNSEL AND INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO
RESPOND TO SUCH INQUIRIES AS SHALL BE NECESSARY, IN THE REASONABLE OPINION OF
RESPECTIVE COUNSEL TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF
THE SECURITIES ACT.  THE COMPANY SHALL NOT FILE THE REGISTRATION STATEMENT OR
ANY SUCH PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES SHALL REASONABLY OBJECT IN
GOOD FAITH. THE FAILURE OF SUCH SPECIAL COUNSEL TO RESPOND WITHIN THE SPECIFIED
TIME MAY BE ACCEPTED BY THE COMPANY AS A LACK OF ANY OBJECTIONS.


 


(B)           (I) PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS,
INCLUDING POST-EFFECTIVE AMENDMENTS, TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE
SECURITIES FOR THE EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION
SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER
THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424; (III)
RESPOND AS PROMPTLY AS REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM THE
COMMISSION WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO
AND, AS

 

4

--------------------------------------------------------------------------------


 


PROMPTLY AS REASONABLY POSSIBLE, UPON REQUEST, PROVIDE THE HOLDERS TRUE AND
COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO THE
REGISTRATION STATEMENT; AND (IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT
DURING THE APPLICABLE PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE HOLDERS THEREOF SET FORTH IN THE REGISTRATION STATEMENT AS SO
AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


(C)           NOTIFY FELDMAN WEINSTEIN, LLP, AND IN THE CASE OF SUBCLASSES (III)
THROUGH (V) THE HOLDERS OF REGISTRABLE SECURITIES, AS PROMPTLY AS REASONABLY
POSSIBLE (AND, IN THE CASE OF (I)(A) BELOW, NOT LESS THAN TWO TRADING DAYS PRIOR
TO SUCH FILING) AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN
WRITING PROMPTLY FOLLOWING THE DAY (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT IS PROPOSED
TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE
A “REVIEW” OF THE REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS IN
WRITING ON THE REGISTRATION STATEMENT (THE COMPANY SHALL UPON REQUEST PROVIDE
TRUE AND COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES THERETO TO EACH OF
THE HOLDERS); AND (C) WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY
REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY
DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR AMENDMENTS
OR SUPPLEMENTS TO THE REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL
INFORMATION; (III) OF THE ISSUANCE BY THE COMMISSION OR ANY OTHER FEDERAL OR
STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR
THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, OR THE INITIATION OR THREAT IN WRITING OF ANY PROCEEDING FOR
SUCH PURPOSE; AND (V) OF THE OCCURRENCE OF ANY EVENT OR PASSAGE OF TIME THAT
MAKES THE FINANCIAL STATEMENTS INCLUDED IN THE REGISTRATION STATEMENT INELIGIBLE
FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN THE REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO THE
REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF
THE REGISTRATION STATEMENT OR THE PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  EACH
HOLDER HEREBY COVENANTS TO COMPLY WITH THE COVENANTS SET FORTH IN THE PURCHASE
AGREEMENT.


 


(D)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO AVOID THE ISSUANCE OF,
OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


 


(E)           FURNISH TO EACH HOLDER, WITHOUT CHARGE, AT LEAST ONE CONFORMED
COPY OF THE REGISTRATION STATEMENT AND EACH AMENDMENT THERETO, INCLUDING, TO THE
EXTENT REQUESTED BY

 

5

--------------------------------------------------------------------------------


 


SUCH HOLDER, FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED OR
DEEMED TO BE INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS (INCLUDING THOSE
PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE FILING OF
SUCH DOCUMENTS WITH THE COMMISSION, IN EACH CASE ONLY IF SUCH DOCUMENT IS NOT
AVAILABLE ON-LINE ON THE COMPANY’S OR EDGAR’S WEBSITE.


 


(F)            PROMPTLY DELIVER TO EACH HOLDER, WITHOUT CHARGE, AS MANY COPIES
OF THE PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH
AMENDMENT OR SUPPLEMENT THERETO AS SUCH HOLDER MAY REASONABLY REQUEST IN
CONNECTION WITH RESALES BY THE HOLDER OF REGISTRABLE SECURITIES.  THE COMPANY
HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT
THERETO BY EACH OF THE SELLING HOLDERS IN CONNECTION WITH THE OFFERING AND SALE
OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO, EXCEPT AFTER THE GIVING ON ANY NOTICE PURSUANT TO SECTION
3(C).


 


(G)           PRIOR TO ANY RESALE OF REGISTRABLE SECURITIES BY A HOLDER, USE ITS
COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE
SELLING HOLDERS IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR
EXEMPTION FROM THE REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES
FOR THE RESALE BY THE HOLDER UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS ANY HOLDER REASONABLY REQUESTS IN
WRITING, TO KEEP EACH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM)
EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS OR
THINGS REASONABLY NECESSARY TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF
THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT; PROVIDED, THAT
THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED, SUBJECT THE COMPANY TO ANY
MATERIAL TAX IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION.


 


(H)           IF REQUESTED BY THE HOLDERS, COOPERATE WITH THE HOLDERS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THE PURCHASE AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE
SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH
NAMES AS ANY SUCH HOLDERS MAY REQUEST.


 


(I)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(C)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING
A POST-EFFECTIVE AMENDMENT, TO THE REGISTRATION STATEMENT OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS
THEREAFTER DELIVERED, NEITHER THE REGISTRATION STATEMENT NOR SUCH PROSPECTUS
WILL CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(J)            COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION.

 

6

--------------------------------------------------------------------------------


 


(K)           THE COMPANY MAY REQUIRE EACH SELLING HOLDER TO FURNISH TO THE
COMPANY A CERTIFIED STATEMENT AS TO THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY SUCH HOLDER AND, IF REQUIRED BY THE COMMISSION, THE PERSON
THEREOF THAT HAS VOTING AND DISPOSITIVE CONTROL OVER THE SHARES AND ANY OTHER
INFORMATION REQUIRED TO EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES.


 


4.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE
BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO
THE REGISTRATION STATEMENT.  THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH THE TRADING MARKET ON WHICH THE COMMON STOCK IS THEN
LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS), (II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES
OF PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES
IF THE PRINTING OF PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT),
(III) MESSENGER, TELEPHONE AND DELIVERY EXPENSES INCURRED BY THE COMPANY, (IV)
FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY
INSURANCE, IF THE COMPANY SO DESIRES SUCH INSURANCE, AND (VI) FEES AND EXPENSES
OF ALL OTHER PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  IN ADDITION, THE COMPANY
SHALL BE RESPONSIBLE FOR ALL OF ITS INTERNAL EXPENSES INCURRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND
EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL
AUDIT AND THE FEES AND EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE
REGISTRABLE SECURITIES ON ANY SECURITIES EXCHANGE AS REQUIRED HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, ALL UNDERWRITING DISCOUNTS, BROKERAGE FEES AND
COMMISSION INCURRED BY THE HOLDERS SHALL BE BORNE BY THE HOLDERS.


 


5.             INDEMNIFICATION


 


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL,
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS
EACH HOLDER, THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH OF THEM, EACH
PERSON WHO CONTROLS ANY SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS,
AGENTS AND EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED,  TO THE
EXTENT ARISING OUT OF OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (1) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH
HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE
THEREIN, OR TO THE

 

7

--------------------------------------------------------------------------------


 


EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED
METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND EXPRESSLY
APPROVED IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN THE REGISTRATION
STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO (IT BEING UNDERSTOOD THAT THE HOLDER HAS APPROVED ANNEX A
HERETO FOR THIS PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE
TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY SUCH HOLDER OF AN OUTDATED OR
DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT
THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER
OF THE ADVICE CONTEMPLATED IN SECTION 6(D).  THE COMPANY SHALL NOTIFY THE
HOLDERS PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION OF ANY PROCEEDING OF
WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


(B)           INDEMNIFICATION BY HOLDERS. EACH HOLDER SHALL, SEVERALLY AND NOT
JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS
INCURRED, TO THE EXTENT ARISING OUT OF OR BASED UPON: (X) SUCH HOLDER’S FAILURE
TO COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR (Y)
ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT
OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
(I) TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR
OMISSION IS CONTAINED IN ANY INFORMATION SO FURNISHED IN WRITING BY SUCH HOLDER
TO THE COMPANY SPECIFICALLY FOR INCLUSION IN THE REGISTRATION STATEMENT OR SUCH
PROSPECTUS OR (II) TO THE EXTENT THAT (1) SUCH UNTRUE STATEMENTS OR OMISSIONS
ARE BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO
THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF
DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED
IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT (IT
BEING UNDERSTOOD THAT THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE),
SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO OR (2) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN
SECTION 3(C)(II)-(V), THE USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT THE
PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF
THE ADVICE CONTEMPLATED IN SECTION 6(D).  IN NO EVENT SHALL THE LIABILITY OF ANY
SELLING HOLDER HEREUNDER BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE NET
PROCEEDS RECEIVED BY SUCH HOLDER UPON THE SALE OF THE REGISTRABLE SECURITIES
GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF, INCLUDING
THE EMPLOYMENT OF COUNSEL REASONABLY

 

8

--------------------------------------------------------------------------------


 


SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES
INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY)
TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PREJUDICED THE INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of one separate counsel shall be at the
expense of the Indemnifying Party).  The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party; provided, that the
Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is not entitled to indemnification hereunder, determined based
upon the relative faults of the parties.

 


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 5(A)
OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR
OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED


 

9

--------------------------------------------------------------------------------


 


UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A
MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY,
SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT
SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO SUCH PARTY IN
ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.  The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

 


6.             MISCELLANEOUS


 


(A)           REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER,
OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE COMPANY, AS
THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY
LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AND EACH
HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE ADEQUATE COMPENSATION FOR
ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT AND HEREBY FURTHER AGREES THAT, IN THE EVENT OF ANY ACTION FOR
SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE THE DEFENSE THAT
A REMEDY AT LAW WOULD BE ADEQUATE.


 


(B)           INTENTIONALLY OMITTED.


 


(C)           COMPLIANCE.  EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


 


(D)           DISCONTINUED DISPOSITION.  EACH HOLDER AGREES BY ITS ACQUISITION
OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY
OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(C), SUCH
HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY

 

10

--------------------------------------------------------------------------------


 


THAT THE USE OF THE APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE,
HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE
INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR
REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO
ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


 


(E)           PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH
THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH THE STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER A WRITTEN NOTICE OF
SUCH DETERMINATION AND, IF WITHIN FIFTEEN DAYS AFTER THE DATE OF SUCH NOTICE,
ANY SUCH HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
HOLDER REQUESTS TO BE REGISTERED, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS
APPLICABLE TO ALL HOLDERS OF REGISTRATION RIGHTS.


 


(F)            AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND EACH HOLDER OF THE THEN OUTSTANDING REGISTRABLE SECURITIES.


 


(G)           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER IN THE PURCHASE AGREEMENT SPECIFIED ON THE SIGNATURE PAGES
ATTACHED THERETO PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY AND
ELECTRONIC CONFIRMATION OF SUCCESSFUL TRANSMISSION IS RECEIVED, (B) THE NEXT
TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER ON THE SIGNATURE PAGES ATTACHED
THERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK
CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY FOLLOWING THE DATE OF
MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D)
UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. 
THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET FORTH IN THE
PURCHASE AGREEMENT


 


(H)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER.  EACH HOLDER MAY ASSIGN
THEIR RESPECTIVE RIGHTS HEREUNDER IN THE MANNER AND TO THE PERSONS AS PERMITTED
UNDER THE PURCHASE AGREEMENT.


 


(I)            EXECUTION AND COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE
AN

 

11

--------------------------------------------------------------------------------


 


ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


 


(J)            GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, NEW YORK.  EACH
PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, NEW YORK FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF THIS AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY DELIVERING A COPY THEREOF VIA OVERNIGHT DELIVERY (WITH EVIDENCE
OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY
PROVISIONS OF THIS AGREEMENT, THEN THE PREVAILING PARTY IN SUCH ACTION OR
PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS FEES AND
OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND
PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


(K)           CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


(L)            SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.

 

12

--------------------------------------------------------------------------------


 


(M)          HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(N)           INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER HEREUNDER IS SEVERAL AND NOT JOINT WITH THE
OBLIGATIONS OF ANY OTHER PURCHASER HEREUNDER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER HEREUNDER.  NOTHING CONTAINED HEREIN OR IN ANY OTHER AGREEMENT OR
DOCUMENT DELIVERED AT ANY CLOSING, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT
HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PURCHASER SHALL BE ENTITLED TO PROTECT AND ENFORCE ITS RIGHTS, INCLUDING
WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.


 


(O)           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 

*************************

 

13

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

 

 

 

IMMUNE RESPONSE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Bonfiglio

 

 

 

 

 

 

 

Name: John M. Bonfiglio

 

 

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

[PURCHASERS’ SIGNATURE PAGES TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Alpha Capital Aktiengesellschaft

 

By:

 /s/ Thomas Hackl

 

 

Name: Thomas Hackl

 

Title: Director

 

15

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

BRISTOL INVESTMENT FUND, LTD.

 

By:

 /s/ Paul Kessler

 

 

Name: Paul Kessler

 

Title: Director

 

16

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

Cohanzick Partners, L.P.

 

By:

 /s/ David K. Sherman

 

 

Name: David K. Sherman

 

Title: Authorized Agent

 

17

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

Cranshire Capital L.P.

 

By:

 /s/ Keith Goodman

 

 

Name: Keith Goodman

 

Title: CFO -  Downsview Capital, Inc

 

THE GENERAL PARTNER

 

18

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

CRESCENT INTERNATIONAL LTD.

 

By:

 /s/ Mel Craw Maxi Brezzi

 

 

Name: Mel Craw Maxi Brezzi

 

Title: Authorized Signatories

 

19

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity: Colbart Birnet LP

 

By:

 /s/ Ezra Birnbaum

 

 

Name: Ezra Birnbaum

 

Title: Member

 

20

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity: ELLIS INTERNATIONAL

 

By:

 /s/ John Cabot

 

 

Name: John Cabot

 

Title: Officer

 

21

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:  ENABLE GROWTH PARTNERS LP

 

By:

 /s/ Mitchell Levine

 

 

Name: Mitchell Levine

 

Title: Managing Partner

 

22

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

Gabriel Capital, L.P.

 

By:

 /s/ David K. Sherman

 

 

Name: David K. Sherman

 

Title: Authorized Agent

 

23

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Gamma Opportunity Capital Partners, LP:

 

By:

 /s/ Christopher Rossman

 

 

Name: Christopher Rossman

 

Title: Managing Director

 

24

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

GRYPHON MASTER FUND, LP

 

By:

 /s/ Michael Scholten

 

 

Name: Michael Scholten

 

Title: Authorized Agent

 

25

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

LANGLEY PARTNERS, L.P.

 

By:

 /s/ Jeffrey Thorp

 

 

Name: Jeffrey Thorp

 

Title:

Managing Member of Langley Capital, LLC,

 

 

its General Partner

 

26

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

Magellan International Ltd.

 

By:

 /s/ Anna Marie Lowe

 

 

Name: Anna Marie Lowe

 

Title: Director

 

27

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

OMICRON MASTER TRUST

By: Omicron Capital L.P., as advisor

By: Omicron Capital Inc., its general partner

 

By:

 /s/ Olivier Morali

 

 

Name: Olivier Morali

 

Title: President

 

28

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity: PLATINUM PARTNERS VALUE ARBITRAGE FUND LP

 

By:

 /s/ Mark Nordlicht

 

 

Name: Mark Nordlicht

 

Title: Managing Member of G.P.

 

29

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

PORTSIDE GROWTH AND OPPORTUNITY FUND:

 

By:

 /s/ Jeffrey Solomon

 

 

Name: Jeffrey Solomon

 

Title: Authorized Signatory

 

30

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

SF CAPITAL PARTNERS LTD

 

By:

 /s/ Brian H. Davidson

 

 

Name: Brian H. Davidson

 

Title:

 

31

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

By:

 /s/ Murray Todd

 

Silver Oak Investments, Inc.

Name: Murray Todd

Title: Board

 

32

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

SMITHFIELD FIDUCIARY LLC

 

By:

 /s/ Adam J. Chill

 

 

Name: Adam J. Chill

 

Title: Authorized Signatory

 

33

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity: SOLOMON STRATEGIC HOLDINGS, INC.

 

By:

 /s/ A P MacKellar

 

 

Name: A P MacKellar

 

Title: Director

 

34

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity: SPECTRA CAPITAL MANAGEMENT

 

By:

 /s/ Greg Porges

 

 

Name: Greg Porges

 

Title: Sole Member

 

35

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity:

 

By:

 /s/ M. Finklestein

(Stonestreet)

 

Name: M. Finklestein

 

Title: President

 

36

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

THE TAIL WIND FUND LIMITED

By: Tail Wind Advisory & Management Ltd.

 

By:

 /s/ David Crook

 

 

David Crook, Chief Executive Officer

 

37

--------------------------------------------------------------------------------


 

[PURCHASER’S IMNR RRA SIGNATURE PAGE]

 

Name of Investor Entity: TCMP3 PARTNERS LLP

 

By:

 /s/ Steven E. Slawson

 

 

Name: Steven E. Slawson

 

Title: Principal

 

38

--------------------------------------------------------------------------------


 

ANNEX A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The Selling Stockholders may use any one or more of the
following methods when selling shares:

 

•      ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•      block trades in which the broker-dealer will attempt to sell the shares
as agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•      purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•      an exchange distribution in accordance with the rules of the applicable
exchange;

 

•      privately negotiated transactions;

 

•      settlement of short sales entered into after the date of this prospectus;

 

•      broker-dealers may agree with the Selling Stockholders to sell a
specified number of such shares at a stipulated price per share;

 

•      a combination of any such methods of sale; and

 

•      any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933

 

39

--------------------------------------------------------------------------------


 

amending the list of Selling Stockholders to include the pledgee, transferee or
other successors in interest as Selling Stockholders under this prospectus.

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  The Selling Stockholders have informed the
Company that it does not have any agreement or understanding, directly or
indirectly, with any person to distribute the Common Stock.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

40

--------------------------------------------------------------------------------